DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group A (claims 1-12) in the reply filed on 29 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 13 is deemed withdrawn as it is directed toward a non-elected invention.

Specification
The disclosure is objected to because of the following informalities: On page 6 line 27 it reads “routing path Ta”.  This is understood to be routing path “La”.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate apparently different parts in figs. 3 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the actuator" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this limitation is being treated as “the at least one controllable actuator”
Claim 2 recites the limitation "the actuator" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this limitation is being treated as “the at least one controllable actuator”
Claim 4 recites the limitation "at least two actuators" in line 2 of the claim.  This appears to be claiming the two particular actuators of “the at least one controllable actuator” previously mentioned but is introducing it as a new element.  As such this is indefinite.  For the purposes of examination this limitation is being treated as “the at least one controllable actuator comprising at least two actuators”.
Claim 6 recites the limitation "the actuator" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this limitation is being treated as “the at least one controllable actuator”
Claim 7 recites the limitation "the actuator" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this limitation is being treated as “the at least one controllable actuator”
Claims 2-12 are rejected as being dependent on a rejected base claim and containing the same indefinite subject matter as their respective base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley et al. (US Patent 5,400,837) hereinafter referred to as Kelley.
Regarding claim 1, Kelley discloses a vibrating device (42; figs. 5-8) for the ordered rearrangement of folding boxes (vibrating device 42 would be capable of being used in such a way) in a receptacle (50, 51) for an evacuation conveyor (97-103; figs. 5-8), provided with driving elements (97-103; col. 12 lines 26-33) whose vertices define a horizontal transport plane (fig. 6 – tops of #97-103), characterized in that it comprises: 
a movable support (90-96, and plate shown in figs. 6-8 which 90-96 rest on) able to support a receptacle (50, 51) loaded with folding boxes, the support having a contact surface (tops of #90-96) designed to be in contact with the receptacle (figs. 7-8), and 
at least one controllable actuator (105, 106; col. 10 lines 2-10, 35-53) comprising a displaceable end (top of 105, 106 – figs. 6-8) connected to the support and able to displace the support between: 
a retracted position (fig. 6) in which the contact surface is positioned beneath the horizontal transport plane, allowing a contact between the receptacle and the driving elements, and 
a deployed position (figs. 7-8) in which the contact surface is positioned above the horizontal transport plane, preventing the contact between the receptacle and the driving elements, 
the actuator (105, 106) being likewise designed to cause the support to vibrate about the deployed position (col. 10 lines 35-53) in order to reorder the disposition of the folding boxes contained in the receptacle.

Regarding claim 7, Kelley discloses the actuator (105, 106; col. 10 lines 2-10) comprises a jack.

Regarding claim 8, Kelley discloses an evacuation conveyor (97-103; figs. 5-8) for the evacuation of receptacles (50, 51) loaded with folding boxes (receptacles can be used in such a way), comprising a vibrating device (42; figs. 5-8) as claimed in claim 1 (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kelley (US Patent 5,400,837) or, in the alternative, under 35 U.S.C. 103 as obvious over Kelley (US Patent 5,400,837) in view of Segers (US Patent 5,894,712).
Regarding claim 2, Kelley discloses a control unit (28, 34) connected to the actuator (105, 106), the control unit being designed to control the travel of the actuator between the retracted position and the deployed position and to cause the support to vibrate in the deployed position (col. 10 lines 47-53 – “settling occur at predetermined time or weight intervals during the filling process”; col. 9 lines 22-27; Kelley discloses that the vibration is controlled based on a predetermined time or weight interval and that the weight is measured by a scale unit 34 and that the operations of the device are carried out by control unit 28).
Wherein the Applicant may argue that Kelley does not specifically disclose that the control unit is connected to the actuator the Office alternatively point to Segers.  Segers teaches a control unit (col. 3 lines 10-19; col. 4 lines 19-23; claims 5, 18 and 19) connected to the actuator (12; alternatively 11 and 12), the control unit being designed to control the travel of the actuator between the retracted position and the deployed position and to cause the support to vibrate in the deployed position.
Given the teachings of Segers, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the control unit of Kelley be connected to the actuator for the purposes of controlling the deployment and vibration of the support.  Doing so was at the very least suggested by Kelley in that it notes that the deployment and vibration happen at “predetermined time or weight intervals”.  Given that the controller 28, 34 of Kelley monitors and controls the movements of the overall device, it would have been obvious to have these elements connected to the actuator for the purposes of accurately controlling the timing of these motions.  This is further taught by Segers which more explicitly teaches a control unit connected to the actuators for this same purpose.

Regarding claim 3, Kelley discloses wherein the control unit (28, 34) is designed to be connected to the driving elements (97-103) of the evacuation conveyor (97-103; figs. 5-8), to control the stopping of the driving elements prior to control the displacement of the support (90-96, and plate shown in figs. 6-8 which 90-96 rest on) into the deployed position, and to control the restarting of the driving elements after the displacement of the support into the retracted position (col. 12 lines 26-32 – Given that control means 28 “activates” the rollers at this step they would have needed to be previously deactivated).

Regarding claim 4, Kelley (alternatively as modified by Segers above) discloses at least two actuators (Kelley – 105, 106; Segers – 12 / 11, 12) connected to the support (Kelley – 90-96, and plate shown in figs. 6-8; Segers – 4) and arranged at a spacing from each other (Kelley – figs. 6-8; Segers – figs. 3-5), the control unit (Kelley – 28, 34; Segers – col. 3 lines 10-19; col. 4 lines 19-23) being designed to control the two actuators sequentially in a predetermined operating sequence (Kelley – col. 10 lines 47-53; Segers – col. 4 lines 19-23, 30-36; claims 1 and 20).

Claim(s) 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US Patent 5,400,837) in view of Everman (US Patent 4,782,865).
Regarding claim 5, Kelley discloses wherein the support (90-96, and plate shown in figs. 6-8 which 90-96 rest on) comprises at least two support elements (90-96), but fails to disclose wherein the at least two support elements each having a blade  and a support plate, the support plate being secured perpendicular to the blade, the blades being disposed in parallel in the same plane, the support elements being situated between two driving elements of the evacuation conveyor.
However, Everman teaches at least two support elements (48; figs. 6-6a), each having a blade (see fig. 6 below) and a support plate (see fig. 6 below), the support plate being secured perpendicular to the blade, the blades being disposed in parallel in the same plane, the support elements being situated between two driving elements (24) of the evacuation conveyor.

    PNG
    media_image1.png
    509
    857
    media_image1.png
    Greyscale

Given the teachings of Everman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the support of Kelley with the blade and support plate arrangement of Everman.  Doing so would allow the support member to still provide support for the receptacle while needing less material to manufacture the support member.

Regarding claim 9, Kelley discloses a positioning sensor (40) designed to detect a positioning of a receptacle on the support, but fails to disclose a movable end stop, controllable by the positioning sensor, able to be displaced between a retracted position and a blocking position.
However, Everman teaches a positioning sensor (26 and col. 4 lines 35-39) designed to detect a positioning of a receptacle (B) on the support (col. 4 lines 14-19), a movable end stop (col. 4 lines 26-32), controllable by the positioning sensor, able to be displaced between a retracted position and a blocking position (col. 4 lines 14-54).
Given the teachings of Everman, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the moveable end stop of Everman with the invention of Kelley.  Doing so would further help to ensure that the receptacle maintained proper position during filling and vibration.

Regarding claim 10, Kelley discloses wherein the driving elements (97-103; col. 12 lines 26-33) comprise drive rollers (97-103; col. 12 lines 26-33).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US Patent 5,400,837) in view of Zinke (US Patent 2,620,011).
Regarding claim 6, Kelley discloses an actuator in the form of a jack (col. 10 lines 3-10), but fails to disclose at least one shock absorber situated between the actuator and the support.
However, Zinke teaches an actuator in the form of a jack (fig. 1) and at least one shock absorber (35) situated between the actuator (14, 16) and part to be moved.
Given the teachings of Zinke, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the actuator of Kelley modified to include at least one shock absorber between the actuator and the support (i.e. the part to be moved).  Doing so would better protect the support from damage as was known with actuators such as jacks.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US Patent 5,400,837) in view of Everman (US Patent 4,782,865) in view of Piva (WO 2005/110850 A1).
Regarding claim 11, Kelley discloses a conveyor (fig. 5) of receptacles (50, 51), comprising a filling zone (figs. 6-8) of the conveyor and an evacuation conveyor (97-103; figs. 5-8) for the evacuation of receptacles (50, 51) loaded with folding boxes as claimed in claim 9 (see rejection of claim 9 above).
Kelley does not disclose a routing conveyor.
However, Piva (figs. 11-12) teaches a routing conveyor (left side #14 fig. 12) to direct empty receptacles (C) toward a filling zone (beneath 8, 9, 10, 11) of the conveyor, comprising an evacuation conveyor (middle section of 3 seen in fig. 12) for the evacuation of receptacles loaded with folding boxes.
Given the teachings of Piva, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kelley to include a routing conveyor as in Piva.  Doing so would provide a steady stream of receptacles to be filled in a predictable manner.

Regarding claim 12, Kelley as modified by Everman and Piva discloses a filling station (Kelley – middle of 20 in fig. 5), comprising a conveyor of receptacles as claimed in claim 11 (see rejection of claim 11 above).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.  The art not relied upon generally relates to means for vibrating filled receptacles on a conveyor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731